          Case 1:19-cv-00573-JEB Document 36 Filed 08/10/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               |
JUDICIAL WATCH, INC.,                          |
                                               |
                Plaintiff,                     |
                                               |
                v.                             |    Civil Action No. 19cv0573 (JEB)
                                               |
U.S. DEPARMENT OF JUSTICE,                     |
                                               |
                Defendant.                     |
                                               |

                                 JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of May 10, 2021, Plaintiff Judicial Watch, Inc.

(“Plaintiff”) and Defendant U.S. Department of Justice, on behalf of its component-agency the

Federal Bureau of Investigation (“FBI”), by and through undersigned counsel, report to the Court

as follows.

1.     The Complaint in this action was filed under the Freedom of Information Act (“FOIA”) on

       March 1, 2019. Defendant answered the Complaint on April 8, 2019.

2.     This lawsuit involves a multipart FOIA request directed to the FBI for records of

       communications and meetings between former FBI general counsel James Baker and

       former DOJ attorney and current Perkins Coie partner Michael Sussmann. (Compl. ¶ 5).

Part 3 of the FOIA Request

3.     The FBI has continued processing Part 3 of Plaintiff’s FOIA request on a rolling, monthly

       basis.

4.     Since the last Joint Status Report, the FBI processed 300 pages and released 24 pages on

       May 15, 2021; processed 500 pages and released 89 pages on June 15, 2021; and processed

       500 pages and released 14 pages on July 15, 2021.
         Case 1:19-cv-00573-JEB Document 36 Filed 08/10/21 Page 2 of 2




5.     The FBI estimates that there are approximately 4550 pages left to process.

Proposed Next Steps

6.     The parties propose that they provide the Court with a further status report regarding the

       processing of records on or before November 10, 2021.



Dated: August 10, 2021

Respectfully submitted,

 /s/ James F. Peterson                      CHANNING D. PHILLIPS
 JAMES F. PETERSON,                         Acting United States Attorney
 D.C. Bar No. 450171
 JUDICIAL WATCH, INC                        BRIAN HUDAK
 425 Third street, SW, suite 800            Acting Chief, Civil Division
 Washington, DC 20024
 (202) 646-5175                             /s/ Darrell C. Valdez
 Fax: (202) 646-5199                        DARRELL C. VALDEZ, D.C. Bar No. 420232
 Email: jpeterson@judicialwatch.org         Assistant United States Attorney
                                            555 Fourth Street, N.W.
 Counsel for Plaintiff                      Washington, D.C. 20530
                                            Telephone: (202) 252-2507
                                            Darrell.Valdez@usdoj.gov

                                            Counsel for Defendant




                                               2
